Third District Court of Appeal
                                 State of Florida

                         Opinion filed August 31, 2022.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                                No. 3D22-505
                         Lower Tribunal No. 18-21048
                            ________________


                             Janet Rodriguez,
                                   Appellant,

                                       vs.

                        US Bank Trust NA, et al.,
                                   Appellees.



     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Migna Sanchez-Llorens, Judge.

      Janet Rodriguez, in proper person.

      No appearance, for appellees.

Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

      PER CURIAM.

      Affirmed on the authority of Florida Rule of Appellate Procedure

9.315(a). (“After service of the initial brief ..., the court may summarily affirm
the order to be reviewed if the court finds that no preliminary basis for

reversal has been demonstrated.”).

     Affirmed.




                                     2